DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1, 4, 6, 8-11, 13, 22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/181281 to Nyman et al., (hereinafter “Nyman”) in combination with either one of DURAN, et al., "On the relationship between fibre composition and material properties foil owing periodate oxidation and borohydride reduction of lignocellulosic fibres,"  (hereinafter “Duran”) or KASAI ET AL, “Mechanical properties of films made from dialcohol cellulose prepared by homogeneous periodate oxidation” (hereinafter “Kasai”).
The rejection stands as per reasons of record.
Specifically, as previously discussed, Nyman teaches a method of manufacturing low density bulk layer of foamed cellulose for paper and paperboard packaging, the method comprising forming an aqueous foam composition of water and a foaming agent, adding cellulose fibres, distributing the foam composition through a nozzle to reduce water to generate a coating on a reel (substrate), and drying the coating  to yield a web shaped foam sheet suitable for use in packaging material pages 7-10, 16-17, illustrative examples.  
The formed fibrous foam comprises about  3-4  wt% of cellulose fibers.  Sodium lauryl (dodecyl) sulphate (SLS, SDS) is used as a foaming agent.  See illustrative example on pages 16-17.
The amounts of surfactant (foaming agent) present in the fibrous foam composition fully correspond to the claimed amounts.  Page 8, last paragraph. 
From amounts of surfactants and the densities of the foams, it is reasonable believed that the  fibrous foam composition comprises the claimed amounts  of air or such amounts would have been at least obvious from the production process and the amounts of components.

The density of the fibrous foam composition after it is reduced from an amount of water is discloses as below 700 kg/m3 , for example, 600 kg/m3, (page 7, second full paragraph).
Newman further expressly discloses that the foamed layer is suitable for the intended use as now claimed, i.e., “to be used in packaging material for producing packaging containers suitable for liquid and semi-liquid food products” as per entire disclosure of Nyman (Title, abstract, claims.)  
The reference does not address the cell size of the foamed cellulose, however, adjusting the cell size to any desired size  to obtain foams of desired densities is within the skills of an ordinary artisan
Nyman teaches the cellulose fibers can be of various types and can be modified.  See page 9.
Nyman remains silent regarding use of a dialcohol cellulose in a low density bulk layer of foamed cellulose of its invention.
The  references to Duran and Kasai teaches dialcohol cellulose fibres formed by oxidizing and reducing pulp cellulose fibres, where the dialcohol cellulose fibres can be used in paper sheets and impart improved properties (such as compressive strength, ductility, rigidity, formability.  In addition, the dialochol cellulose is environmentally friendly product, See  Duran, pages 3495-3496, 3502-3508, and Kasai, the entire document.
Since references to Duran and Kasai  disclose cellulose fibres for use in paper sheets and packaging, it would have been obvious to one of ordinary skill in the to have utilized  dialcohol modified cellulose fibers within the formation method of Nyman’s low density bulk layer in place or in addition to the cellulose fibers disclosed by Nyman to obtain a material that has improved properties consistent with the  properties of dialcohol acetate fibers as disclosed in anyone of Duran or Kasai, i.e., proportionally improved mechanical and other properties as the secondary references report improved mechanical and other properties of the dialcohol modified cellulose. 
 Further using any amounts of diaclohol cellulose fibers in combination with cellulose fibers disclosed by Nyman would have been obvious to obtain resulting products exhibiting cumulative properties, i.e. with expectation to achieve the degree of improvement in properties proportional to the amounts of dialcohol modified cellulose used in the composition.
Mixing two types of fibers prior to adding it to the aqueous foam would have been at least obvious as one of the only two possible choices of either mixing the fibers together of adding fibers separately to the water foam. 
Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/181281 to Nyman et al., (hereinafter “Nyman”) in combination with either one of DURAN, et al., "On the relationship between fibre composition and material properties foil owing periodate oxidation and borohydride reduction of lignocellulosic fibres,"  (hereinafter “Duran”) or KASAI ET AL, “Mechanical properties of films made from dialcohol cellulose prepared by homogeneous periodate oxidation” (hereinafter Kasai”) and further in combination with GB 1,397,308 to Wiggins Tape Research LTD>, (hereinafter “Wiggins”).
The disclosures of Nyman, Duran, and Kasai are discussed above.
Nyman expressly discloses that the a cellulose enforcement fraction may be added to the foam composition, such fraction may  include, for example, refined pulp.  See, page 9, lines 21-25.  The Nyman reference is silent with respect of specific refines fibers, thus implying that any known refined fibers are suitable for the invention.
Wiggins discloses refined chemical pulp that correspond t o the claimed reinforcing fraction pulp.  Wiggins further discloses advantageous properties of such pulp as disclosed throughout the specification and summarized in Tables of Wiggins.  Therefore, it would have been obvious to uses reinforcing pulp as disclosed in Wigging in the invention of Nyman  (as additional materials) with reasonable expectation of obtaining cumulative properties of resulting foamed materials consistent with the properties of additional pulp as disclosed by Wiggins. 

Response to Arguments
Applicant's arguments filed 6-15-2022 have been fully considered but they are not persuasive. The applicants argue that the rejection should be withdrawn in view of the showing of unexpected results.
The examiner disagrees.  The data on record does not appear to be sufficient and proper evidence of unexpected results.
The applicants provided a declaration of Ms. Jonasson (hereinafter “Declaration”) discussing the alleged unexpected results.
It is expressly noted on the record that the Declaration contains no additional data or evidence outside of what is already presented in the instant application and the Declaration only discusses the results of Figure 14 of the instant application.
The arguments presented by the applicants repeat the same discussion.
Specifically, the applicants argue that addition of a small amounts of dialcohol modified cellulose exhibit unexpectedly improved Scott Bond without significantly increasing the density of the resulting products.
However, as evident from the data on the same figure 14, addition of refined hardwood also increases the Scott Bond without significantly increasing density of the resulting materials. 
The applicants argue that it requires a very minor amounts of dialcohol modified cellulose to achieve significant improvements in the Scott Bond strength.
However, the result compare the bond strength  to another additive known for its improvements of delaminating strength, i.e., refined hardwood. 
In essence,  the applicants demonstrate that the dialcohol modified cellulose is a better delamination strength additive that another known compound.  Thus, the applicants have discovered a new or unappreciated property of a known compound, which by itself, does not make either the known compound or obvious blends of such compound with other components patentable. 
The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious; see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. App.  Inter. 1985).
The applicants did not provide any data on the properties of the dialcohol modified cellulose itself (as reported in the secondary reference cited in the office action).  The Scott bond property of the products made from dialcohol modified cellulose by itself is not reported, thus it is not possible to evaluate whether the improvements reported in Figure 14 of the instant application are just cumulative results or are actually unexpectedly improved results. 
It is noted that the applicants do not argue that the claimed invention exhibits unexpectedly improved properties such as compression or tensile strength (as shown on other figures of the instant application).  Improvements in mechanical properties are reported in the secondary references.   The applicants state that “the density typically serves as an indicator of  the strength and mechanical performance of the paper.”  As per data in Duran, it is known that mechanical properties such as Young’s modulus or Tensile strength increases dramatically, i.e., several folds with some much smaller increase in density.  (Such as in Figure 7 of Duran).  Using only small amounts of such dialcohol modified cellulose in compositions of Nyman is expected only slightly increase the density (cumulatively) and also improve mechanical properties in proportion to the amounts of modified cellulose used, but the increase in mechanical properties is expected to be  of a much higher degree  than increase in density since the increases in modulus and tensile strength are of a much higher level as compared to increase in density. 
Many other properties of dialcohol modified cellulose are not reported in the secondary referenced.  However, just because other properties are not measured or addressed does no make them unexpected. 
The applicants have shown that dialcohol modifies cellulose is a god additive for improving Scott Bond of cellulose based products.  Maybe even better than some other known additives. However, there is nothing on the record that suggest that the results shown in Fig. 14 are unexpected and not just a cumulative result.  Based on improvements in reported properties (as per secondary references) as compared to much lover degree of increase in density, improvements in other properties are also expected. 
It is also noted that the results shown in fig. 14 starts for compositions having twice the minimum claimed amount of dialcohol cellulose (0.99 as compared to the claimed 0.5). 
The applicants further argue that the patent office failed to provide a reason why a person of ordinary skill in the art would have modified Nyman to arrive at the specifically claimed range of dialcohol cellulose.  The applicants state that “Office Action at 5. The Examiner merely asserts what would purportedly result from the Examiner's proposed combination, and fails to explain why a person would have sought to obtain the cumulative properties of the purported combination dialcohol cellulose fibers with the cellulose fibers disclosed by Nyman in the first place.”
“The Patent Office does not even identify any particular result(s) that a person of ordinary skill in the art would have been seeking to achieve, based on teachings and knowledge in the art. Instead, the Patent Office references a generic objective of obtaining "resulting products exhibiting cumulative properties." 
This is not so.  The examiner expressly stated that “dialcohol cellulose fibres can be used in paper sheets and impart improved properties (such as compressive strength, ductility, rigidity, formability.  In addition, the dialochol cellulose is environmentally friendly product.” (Page 4 of the previous office action).
Thus, using dialcohol modified cellulose fibers that are know for imparting the at least expressly listed properties (as per page 4 of the previous office action) in compositions of Nyman would have been obvious for an ordinary artisan seeking improvement in at least those properties with reasonable expectation that improvement would be proportional to the amounts of dialcohol modified cellulose used.   For example, as per Fig. 7 of Duran, Tensile strength of unmodified bleached fibers is roughly 13 MPa, and that of 6 +1 h modified  is about 43. Using 30 wt % of the 6+1h modified fibers is expected to result in tensile strength of about 22. 
This is sufficient reason to modify the invention of Nymanto include dialcohol cellulose  to improve some of the properties of the product as evident by the teachings of the secondary references.  As has long bees held by the courts,  
Thus, knowing that dialdehyde modified cellulose exhibits a number of significantly improved properties, and such properties vary with the time of oxidation/reduction (i.e., with  the degree of modification) it is clearly within a routine experimentation of an ordinary artisan to obtain final product based on mixtures of modified and unmodified fibers with the desired properties.  Clearly, the properties (such as those reported in the prior art) may be modified by either varying the degree of modification or the amounts of modified cellulose used in the compositions.  Thus ANY amounts of dialcohol cellulose in the final compositions (achieved by either increasing the degree of modification or the amounts of modified cellulose or both) would have been obvious for an ordinary artisan equipped with the knowledge that the final properties of the cellulose based material depends exactly on those factors depending on the desired degree of improvement and final properties of the product. 

Note that the amounts of the modified cellulose is not claimed in any of the claims, and only the amounts of dialcohol cellulose (that can be, as discussed achieved either by increasing  the amounts of modified cellulose or the degree of modification of the modified cellulose). 	
It is further noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant; see In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
The invention as claimed, therefore, is still considered to be unpatentable over the combined teachings of  the cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ